RAPER, Justice,
specially concurring.
I concur with the result reached in the court’s opinion with respect to the plaintiff’s right to a hearing and also its interpretation of the words, “twenty (20) days from the date of notice”, even though I consider it advisory. There are other aspects with respect to the right to hearing which should be the foundation for the court’s result.
Since the court is holding that the 90-day suspension under § 31-276.26 is applicable, with which I agree, it ought to apply all the terms of § 31-276.26, which provide in pertinent part:
“(c) Before suspending or revoking the license or driving privilege of any person as authorized in this section, the division shall immediately notify the licensee in writing and upon his request shall afford him an opportunity for a hearing as early as practicable within 20 days after receipt of the request at a time and place specified by the division. * * * ” (Emphasis added.)
In the case before us, the agency entered an order suspending the plaintiff’s driver’s license, effective 30 days later, on the same date it received notice from the sentencing court of his conviction for drunken driving. On the same date, it also sent to plaintiff a copy of the order of suspension, together with a copy of the agency’s rules which contained § 13, which the court interprets. No document entitled “Notice” was ever transmitted to the plaintiff. While plain*421tiff’s counsel admirably and forthrightly admitted to the district judge, receipt of “notice,” I question that plaintiff received any lawful notice.
In the first place, under § 31-276.26(c) the agency had no authority to suspend plaintiff’s driver’s license until after plaintiff was accorded a right to a hearing and waived or a hearing held and the license then suspended. In the second place, the plaintiff did not receive the notice contemplated by § 31-276.26(c) that his license would be suspended if he did not request a hearing. It was in fact suspended, even though with a future effective date. He only received a copy of the suspension order and the agency’s rules.
I have indicated that the court’s construction, of the agency’s Rule 13 is advisory. I believe it proper in this ease to avoid the question again being raised, as a matter of public interest.